NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



             United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Submitted May 9, 2013*
                                      Decided May 10, 2013

                                             Before

                                   JOEL M. FLAUM, Circuit Judge

                                   DIANE S. SYKES, Circuit Judge

                                   JOHN DANIEL TINDER, Circuit Judge

Nos. 12‐3752 & 13‐1083

ERIC ONYANGO,                                           Appeals from the United States District
      Plaintiff‐Appellant,                              Court for the Northern District of Illinois,
                                                        Eastern Division.
       v.
                                                        No. 11 C 8445
DOWNTOWN ENTERTAINMENT, LLC,
    Defendant‐Appellee.                                 Sharon J. Coleman,
                                                        Judge.

                                            ORDER

        We have consolidated two interlocutory appeals filed by Eric Onyango in his lawsuit
against Downtown Entertainment. We dismiss both appeals for lack of subject‐matter
jurisdiction.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeals are thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
Nos. 12‐3752 & 13‐1083                                                                       Page 2

        Onyango paid $20 to enter a Chicago nightclub owned by Downtown Entertainment.
Inside the club he encountered Maciej Lampe (a Pole who plays professional basketball in
Spain). Onyango (who is black) alleges that Lampe shoved him and hurled a racial epithet
after asking Onyango to sell him drugs and being turned away. Security personnel then
forcibly removed Onyango, but not Lampe. Onyango has sued Downtown Entertainment
under 42 U.S.C. § 1981 claiming racial discrimination. His complaint also includes
supplemental state‐law claims for breach of contract, assault, and negligence. Onyango says
that he suffered physical and emotional injuries, and also has lost business opportunities
because he no longer can network at Downtown Entertainment’s clubs.

        Onyango has amended his complaint five times. The current iteration includes a
“Count Six” entitled “Plaintiff’s Basis for Injunctory Relief.” This is not a separate claim but
rather an assertion that “[r]emedies available at law, such as monetary damages, are
inadequate to compensate Plaintiff’s injuries.” Onyango thus demands in his “Prayer for
Relief,” not only damages, but also that Downtown Entertainment “be permanently
enjoined” from excluding him from “its places of public accommodation without lawful
justification,” and from “appeasing non‐black patrons at the expense of violating
contractual and civil rights of black patrons.” The district court entered a minute order
striking “Count Six” on the ground that Onyango did not “plead facts sufficient for the
Court to conclude that there is a substantial likelihood that future violations will occur.”
Onyango filed a notice of appeal from this minute order, which we have docketed as case
No. 12‐3752. He then asked the district court for leave to filed another amended complaint
adding claims of retaliation and fraud. When the court denied that request, Onyango filed a
second notice of appeal, which we have docketed as case No. 13‐1083.

        An order denying injunctive relief may be appealable even when the litigation in the
district court is still ongoing. See 28 U.S.C. § 1292(a)(1). But as a ground for taking an
interlocutory appeal, the denial of injunctive relief provides only a narrow exception to the
general rule barring appeals from nonfinal decisions. Albert v. Trans Union Corp., 346 F.3d
734, 737 (7th Cir. 2003); Simon Prop. Grp., L.P. v. mySIMON, Inc., 282 F.3d 986, 990 (7th Cir.
2002). Only if the district court’s decision is definitive, i.e., the plaintiff will have no further
chance of obtaining the desired injunction from the district court, does this court have
jurisdiction over an interlocutory appeal. Albert, 346 F.3d at 739; Simon Prop. Grp., 282 F.3d
at 990–91; Parks v. Pavkovic, 753 F.2d 1397, 1402–03 (7th Cir. 1985). (It should be noted that
Onyango did not file a timely appeal of the denial of his motion for a preliminary
injunction—No. 12‐3752 involves only the minute order addressing “Count Six.”)

       The language in the minute order entered by the district court does not end
Onyango’s quest for permanent injunctive relief. It simply says that Onyango’s complaint
lacks sufficient detail for the judge to know whether he has a substantial likelihood of
Nos. 12‐3752 & 13‐1083                                                                      Page 3

prevailing on the merits. The minute order should be understood as striking the injunctive
“count” as a separate, free‐standing claim. But Onyango might still get his injunction: An
injunction is a type of remedy, Sherwood v. Marquette Transp. Co., 587 F.3d 841, 845 (7th Cir.
2009); Dan B. Dobbs, Law of Remedies 223 (2d ed. 1993), as distinct from an underlying claim
for relief, see Guardians Ass’n v. Civil Serv. Comm’n, 463 U.S. 582, 595 (1983); LaSalle Nat’l Bank
v. Metro. Life Ins. Co., 18 F3.d 1371, 1376 (7th Cir. 1994); Black’s Law Dictionary 251 (9th ed.
2009) (defining “cause of action,” or “claim,” as “a factual situation that entitles one person
to obtain a remedy in court”). Onyango should not have characterized his request for
injunctive relief as a separate count of his complaint, and the district court’s order striking
the injunctive “count” thwarts him only from obtaining an injunction without succeeding
on his underlying § 1981 or supplemental claims—an impossible feat in any event.
Injunctive relief remains available to him later in the litigation, that is, if he prevails on his
remaining substantive claims. See CustomGuide v. CareerBuilder, LLC, 813 F. Supp. 2d 990,
1002 (N.D. Ill. 2011).

        We thus lack subject‐matter jurisdiction over case No. 12‐3752. We also lack
jurisdiction over case No. 13‐1083, since the district court’s order refusing to permit
Onyango to amend his complaint for a sixth time is interlocutory and fits no exception to
the rule against appeals from nonfinal decisions. See Gen. Ins. Co. of Am. v. Clark Mall Corp.,
644 F.3d 375, 379–80 (7th Cir. 2011); Kerr‐McGee Chem. Corp. v. Lefton Iron & Metal Co., 570
F.3d 856, 857–58 (7th Cir. 2009).

       Accordingly, both appeals are DISMISSED.